United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21836 Index Funds (Exact name of registrant as specified in charter) 1155 Kelly Johnson Blvd., Suite 111 Colorado Springs, CO 80920 (Address of principal executive offices) (Zip code) Michael G. Willis The Willis Group 1155 Kelly Johnson Blvd., 111 Colorado Springs, CO 80920 (Name and address of agent for service) Registrant's telephone number, including area code:(719) 884-7500 Date of fiscal year end:March 31 Date of reporting period: September 30, 2014 ITEM 1.REPORTS TO STOCKHOLDERS. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Investors should carefully read and consider the Funds’ investment objectives, risks, charges and expenses before investing or sending money. This and other important information is contained in the Prospectus, which can be obtained by calling 1-888-544-2685 or downloaded on www.WeAreIndex.com. Funds distributed by UMB Distribution Services, LLC. 235 W. Galena St., Milwaukee,WI 53212-3948. Semi-Annual Report Table of Contents September 30, 2014 (Unaudited) Letter to Shareholders 2 Giant 5 Total Investment System Schedule of Portfolio Investments 3 Financial Statements 4 Financial Highlights 6 Giant 5 Total Index System Schedule of Portfolio Investments 7 Financial Statements 8 Financial Highlights 10 Notes to Financial Statements 11 Supplemental Information 17 Statement Regarding Availability of Quarterly Portfolio Schedule. (Unaudited) The Index Funds file complete schedules of portfolio holdings for each Fund with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington,D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330; and the Funds make the information on Form N-Q available upon request without charge. Statement Regarding Availability of Proxy Voting Policies and Procedures and Proxy Voting Record. (Unaudited) A description of the policies and procedures the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-800-788-5680 or on the Commission’s website at http://www.sec.gov. A copy of the Funds’ voting record for the most recent 12-month period ended June 30 is also available at the SEC’s website at http://www.sec.gov. November 1, 2014 Dear Shareholders, As of September 30, 2014 both of our Funds have matched or done slightly better than their benchmark on a year-to-date basis, but underperformed during the past 6-months by greater than 2%. The US equity markets continue to show strength as the S&P 500 Index is up 8.34% whereas the Global Dow Index is up 3.75% year-to-date 2014. As in 2013, our diversification has worked to our disadvantage in 2014 as poor performance from several of our large sector holdings has kept our overall performance lackluster. The Energy sector experienced one of its sharpest pullbacks in recent memory, and precious metals also have shown continued weakness from last year. High quality bond yields continue to be to low as well. Because these are sectors that we overweight compared to our benchmark, we have underperformed our benchmark during the most recent quarters. Looking forward, we see a global financial system that still has not addressed two core issues: rising debt and rising money supply (currency creation). We believe this inability to cut spending and end currency creation will inevitably lead us into a strong inflationary cycle. If we are correct, this inflationary cycle will devalue all fiat currencies and raise the value of core commodities such as land, oil, metals, food and other raw materials. So far, this inflationary cycle has yet to materialize. Sincerely, Michael G. Willis President | Lead Portfolio Manager Index Funds (Performance as of September 30, 2014) Six Month 1-Year 3-Year Average 5-Year Average Average Annual Since Inception 5/1/06 Total Index System (INDEX) 0.32% 3.89% 7.46% 5.06% 1.96% Total Investment System (CASHX) 0.18% 5.46% 8.31% 6.03% 3.22% Global Dow (TR) 2.57% 12.04% 16.26% 8.30% 5.67% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-888-5GIANT5. Total Annual Fund Operating Expenses of the Total Investment System and Total Index System as of the Funds’ most recent prospectus dated July 29, 2014 were 2.68% and 2.21%, respectively. Opinions expressed above are subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the schedule of investments for a complete list of Fund holdings. Equity securities are more volatile and carry more risk than other forms of investing, including investment in high grade fixed income securities. Fixed income securities are subject to interest rate risk. Investments concentrated in one economic sector, such as, Energy, Raw materials and Real Estate, experience greater volatility than more broadly based investments. International investing is subject to greater volatility due to such factors as change in currency rates, foreign taxation, differences in auditing and other financial standards, and political and environmental instability. The Global Dow Total Return is an unmanaged index of stocks. Unlike mutual funds, indexes are typically not subject to fees or expenses. It is not possible to invest directly in an index. The Global Dow (TR) is an equal-weighted stock index consisting of the stocks of 150 top companies from around the world as selected by Dow Jones editors and is designed to reflect the global stock market giving preferences to companies with a global reach. The shareholder letter included is this report contains certain forward-looking statements about the factors that may affect the performance of the Funds in the future. These statements are based on Fund management’s predictions and expectations concerning certain future events and their expected impact on the Funds, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the Funds. Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict. Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. A “basis point” is a unit that is equal to 1/100th of 1%. 2 Giant 5 Total Investment System Schedule of Portfolio Investments September 30, 2014 (Unaudited) Security Description Shares Fair Value INVESTMENT COMPANIES - 89.2% Fidelity Select Materials Portfolio $ Invesco Equally-Weighted S&P 500 Fund, Class Y Third Avenue Real Estate Value Fund, Class I Vanguard Energy Fund, Admiral Shares 2,662,496 Total Investment Companies (Cost $8,944,882) 10,910,916 Security Description Shares Fair Value SHORT-TERM INVESTMENTS - 10.9% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) $
